     19-01184-shl   Doc 10-2    Filed 12/12/19 Entered 12/12/19 11:40:08            Proposed
                                      Order Pg 1 of 1



UNITED STATES BANKRUPTCY COURT                                     PJH 9510
SOUTHERN DISTRICT OF NEW YORK                                      Tax ID No. 11 3178696
Manhattan Division


In re:                                                      Bankr. Case No.: 10-13993-shl

MELISSA SOMOSKY,                                            Chapter 7

               Debtor.


MELISSA SOMOSKY,                                            Adv. Proc. No.: 19-01184

               Plaintiff,

v.

NAVIENT SOLUTIONS, INC.,

               Defendant.


     ORDER APPROVING STIPULATION TO DISMISS ADVERSARY PROCEEDING

        Upon consideration of the Stipulation to Dismiss Adversary Proceeding, between the
Plaintiff, Melissa Somosky (“the Plaintiff”) and Navient Solutions, LLC, on behalf of itself and
named Defendant Navient Solutions Inc., and good cause appearing, it is hereby

         ORDERED that the Stipulation is APPROVED, and

         ORDERED that the instant Adversary Proceeding hereby DISMISSED, with prejudice.




Dated:                                              ____________________________________
                                                    Hon. Sean H. Lane
                                                    United States Bankruptcy Judge
